DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Non-Final Office Action
Applicants response dated 14 April 2022 to the Non-Final Office Action dated 17 March 2022 is acknowledged.  
Amended claims, dated 14 April 2022 have been entered into the record.

Examiner’s Response
All of the outstanding objections and rejections are overcome in view of the amended claims for the reasons stated in the response.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:

In Claim 17, INSERT a period at the end of the claim.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel triazole compounds according to Markush genus of formula (I) of independent claim 1, compositions thereof and methods of use of the same genus according to independent claims 28 and 30.  
The claims have not been rejected over the prior art.  Compounds with the features required by the formula set forth in independent claims 1, 28 and 30 are novel and non-obvious over the prior art.  See pages 9-12 of the previous office action - where the closest prior art and the non-obvious differences therefrom are set forth.  All of the currently pending claims require a compound according to one of the independent claims and are allowable over the prior for at least the reasons discussed in the previous office action.
The non-prior art issues identified in the previous office action have all been overcome by the present amendment.
The application is therefore in condition for allowance.

Conclusion
	Claims 1-19, 21-22 and 28-31 (renumbered claims 1-25) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625